


110 HRES 1034 EH: Electing Minority Members to certain

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1034
		In the House of Representatives, U.
		  S.,
		
			March 11, 2008
		
		RESOLUTION
		Electing Minority Members to certain
		  standing committees of the House of Representatives.
	
	
		That the following named Members be, and
			 are hereby, elected to the following standing committees of the House of
			 Representatives:
			 Committee on Armed
			 Services:Mr. Wittman of Virginia.
			 Committee on Homeland
			 Security:Mrs. Miller of Michigan.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
